PER CURIAM:
A verdict of guilty was returned by a jury against Allen Blair Smith on March 19, 1975 upon an indictment under 18 U.S.C. 2113(a), (b), (d) and (f) and 2, for two bank robberies in Salisbury, Maryland in July and August, 1974, and for related larcenies and assault. Sentence was duly passed upon him and he appeals. His assignment of error is that unauthenticated fingerprint evidence was adduced against him. Our review of the record refutes the contention, and we find no error of law or insufficiency of evidence in his trial.
Affirmed.